—Proceeding pursuant to CPLR article 78 to review a determination of the respondent State of New York Liquor Authority, dated March 3, 1998, which, after a hearing, found that the petitioner violated certain provisions of the Alcoholic Beverage Control Law, revoked the petitioner’s license for a period of two years, and imposed a $1,000 bond claim.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination by the State of New York Liquor Authority is limited to whether the findings are supported by substantial evidence (see, Matter of 330 Rest. Corp. v State Liq. Auth., 26 NY2d 375). There was substantial evidence that the petitioner violated Alcoholic Beverage Control Law § 106 (5), (15), and § 65 (1). In addition, we reject the petitioner’s contention that the penalty imposed was “so grave in its impact * * * that it is disproportionate to the misconduct” and therefore shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 234; Matter of Miracle Pub v New York State Liq. Auth., 210 AD2d 229, 230). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.